Citation Nr: 1223448	
Decision Date: 07/06/12    Archive Date: 07/13/12

DOCKET NO.  10-06 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a bilateral eye disability, to include chorioretinopathy involving the macula and periphery, cancer-associated retinopathy, and cataracts.

2.  Entitlement to service connection for sarcomatoid carcinoma of the left lung, to include as being due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and wife



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to March 1980, from November 1990 to June 1991, from January 2004 to May 2005, and from October 2005 to February 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In December 2011, the Veteran and his wife presented testimony at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  The Veteran submitted additional evidence along with a waiver of initial consideration of that evidence by the Board.

As to the claim involving the bilateral eye disability, the RO denied a claim of entitlement to service connection for "chorioretinopathy involving the macula and periphery (claimed as bilateral eye cancer)."  The evidence in the claims file shows that the Veteran has also been diagnosed with cataracts.  See January 2005 letter from Dr. William Mabrey.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a "mental health disability" claim included any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  The Board finds that such holding is applicable to disabilities other than "mental health," when the claimant has been diagnosed with more than one disability involving the same body part for which the claimant seeks compensation benefits.  Therefore, the issue has been recharacterized as shown on the first page of this decision and it is acknowledged that such description includes a claim of entitlement to service connection for all currently-diagnosed eye disabilities.

The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is warranted before it can address the issues on the merits.  That development is discussed below.

There are multiple outstanding records that are potentially relevant to the issues on appeal.  For example, at the December 2011 hearing before the undersigned, the Veteran reported he was receiving VA treatment for his eyes.  The most recent records in the file, including Virtual VA, are from March 2007.  Thus, VA treatment records from March 2007 must be associated with the claims file.

Additionally, the Veteran has received regular treatment for his bilateral eye disability from Drs. Stephen Magie and William Mabrey at the Magie Mabrey Eye Clinic in Little Rock, Arkansas.  In a June 2004 letter, Dr. Magie wrote that he had seen the Veteran "for the last few years.  His initial evaluation for floaters was in 2001."  See letter.  The earliest record from this facility in the claims file is in December 2003.  Thus, there are outstanding records from this facility that are potentially relevant to the issue involving the eyes.  

The record shows that the Veteran was being treated by a rheumatologist, Dr. James Deneke, see January 27, 2005, letter from Dr. Mabrey, but then transferred to Dr. Russell Branum (also a rheumatologist) for treatment involving the eyes, see March 23, 2005, letter from Dr. Branum ("The patient has been managed by Dr. Mabrey and Dr. Deneke, and as a result of insurance change, the patient has transferred his care to me from Dr. Deneke.").  There are some 2004 records from Dr. Deneke in the claims file, but there appear to be additional outstanding records (there are multiple records from Dr. Branum in the file).  An attempt to obtain all of Dr. Deneke's records must be made.

In the January 27, 2005, letter (addressed in the above paragraph), Dr. Mabrey addressed the letter to Dr. Christopher Walton.  See letter.  Dr. Mabrey indicates in the letter that the Veteran saw Dr. Walton for treatment involving his eyes ("Thank you so much for seeing [the Veteran].") and that Dr. Walton was going to see the Veteran again in February 2005 ("He has an appointment to see you on February 3.").  It is clear that Dr. Walton was seeing the Veteran for his eye complaints.  There are no treatment records from Dr. Walton in the claims file, and an attempt to obtain these records must be made.

At the December 2011 hearing, the Veteran reported he had been treated by Dr. Robert Wang at the Texas Retina Associates in Dallas.  (The transcriptionist spelled Dr. Wang's last name as "Wein" but noted it was based upon the phonetic sound of the name used.  See transcript on page 6.  It is clear from the record that the doctor being discussed was Dr. Robert Wang.)  Of record is a February 2005 letter from Dr. Wang.  It would appear that there may be actual treatment records missing from Dr. Wang.  See December 2011 hearing transcript on page 8 (Veteran: "I've got some of the records from, and communications from Dr. W[ang].").  The Veteran had said he would attempt to obtain and submit the records, but no records are in the claims file.  An attempt to obtain these records should be made due to their potential relevance.

The evidence of record shows the Veteran was treated by Dr. Katherine Pisters at M.D. Anderson Hospital in Houston, Texas, for the lung cancer.  The claims file contains records from February 2003 to May 2005 from that facility.  In the most recent record from M.D. Anderson, Dr. Pisters noted that the Veteran would "return at six[-]month intervals with blood work, chest x-ray and CT of the chest."  See May 27, 2005, private medical record.  The Board finds that an attempt to obtain any records from May 2005 for follow-up treatment for lung cancer must be made.  If the Veteran has received any treatment from another facility or another doctor (other than Drs. Pisters and Larry Driver (both from M.D. Anderson)), he should provide VA with the information for it to obtain the records.  

On this note, a February 2003 medical record from M.D. Anderson shows that the Veteran underwent a procedure pertaining to his lung cancer in January 2003 with Dr. Vernon Roland from St. Edwards Hospital in Fort Smith, Arkansas (the record says Arizona, but it must be transcription error, since both the hospital and the surgeon are in Fort Smith, Arkansas).  See record.  The records from this facility or this physician are not in the claims file and an attempt to obtain the records pertaining to this procedure must be made.

Lastly, as to possible outstanding treatment records, the records described above show that the Veteran was referred to the eye specialists from Dr. Christopher Greer.  See December 2003 letter from Dr. Magie to Dr. Greer.  Other records show that Dr. Hugh Jackson was carbon copied on letters pertaining to the eyes.  See February 2005 letter from Dr. Wang's.  These facts could mean that Drs. Greer and/or Jackson treated the Veteran for eye complaints.  If either or both of these doctors treated the Veteran for the bilateral eye disability, the Board requests the Veteran provide VA with permission to obtain these treatment records and the approximate dates of treatment.

The Board also finds that VA examinations are warranted for the bilateral eye disability and the lung disability.  As to the bilateral eye disability, the evidence shows that the Veteran was diagnosed with a bilateral eye disability following his second period of service and prior to his third and fourth periods of service.  See December 10, 2003, letter from Dr. Magie (showing a diagnosis of bilateral uveitis); statement from Veteran, received June 2007 ("I first noticed a significant change in my vision and sought medical care in April 2001.").  In the June 2007 statement, the Veteran stated that his eye disability was "aggravated and exhilarated from daily eye strain while working on the computer an average of 8 hours a day while working in the position of Administrative Officer at Ft. Chaffee Maneuver Training Center."  The DD Form 214s from the Veteran's third and fourth periods of active duty show he was stationed at that facility.  The objective medical records dated during the Veteran's third period of active duty show a possible worsening of the bilateral eye disability.  This evidence is sufficient to provide a VA examination and obtain a medical opinion.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

As to the lung disability, the evidence shows that the Veteran served in the Persian Gulf and was diagnosed with a rare lung cancer.  He testified that Dr. Putnam (who had done the June 2003 pneumonectomy) had told him that it was possible something had gotten into his lungs while in the Persian Gulf.  The Board finds that this is sufficient to provide the Veteran with an examination as to the possible etiology of the lung cancer.  See 38 U.S.C.A. § 5103A(d); McLendon, 20 Vet. App. at 81.

Accordingly, the case is REMANDED for the following action:

1.  Write to the Veteran and request that he provide permission for VA to obtain the following medical records:

(i) Drs. Stephen Magie and William Mabrey at the Magie Mabrey Eye Clinic in Little Rock, Arkansas from at least 2001 to the present time;

(ii) Dr. James Deneke from at least 2001 to the present time;

(iii) Dr. Christopher Walton from at least January 2004 to the present time; 

(iv) Dr. Robert Wang from the Texas Retina Associates in Dallas, Texas from January 2005 to the present time;

(v) Drs. Katherine Pisters and Larry Driver (both from M.D. Anderson Cancer Center) from May 2005 to the present time(if he has received treatment since that time); 

(vi) Dr. Vernon Roland at St. Edwards Hospital in Fort Smith, Arkansas, from January 2003 to the present time (if the Veteran received treatment prior to the January 2003 procedure from Dr. Roland, he should provide the earliest date of treatment); 

(vii) Dr. Christopher Greer (the Veteran will provide the approximate dates of treatment);

(viii) Dr. Hugh Jackson (the Veteran will provide the approximate dates of treatment).

If there are other relevant private medical records not listed above relating to treatment for the eyes and/or lungs, the Veteran should provide VA permission to obtain the records.  Once the Veteran provides VA with permission, the RO should attempt to obtain copies of these medical records.

If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Associate with the claims folder VA treatment records pertaining to the Veteran dating from March 2007.

3.  Following a reasonable time to allow for receipt of additional medical records, schedule the Veteran for a VA eye examination.  The claims folder must be provided to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  The examiner is informed of the following facts:

* The Veteran served on active duty on these dates:
(i) from November 1979 to March 1980;
(ii) from November 1990 to June 1991;
(iii) from January 2004 to May 2005; and 
(iv) from October 2005 to February 2006.

* The service treatment records and other medical records are in white envelopes that are inside the claims file.  The records have been placed in chronological order and labeled according to dates (with one envelope marked as containing treatment pertaining to lung cancer only).  

* An October 1979 Report of Medical Examination shows that clinical evaluation of the eyes was normal.  See item # 24 in white envelope marked with "1979 to 2002."  The Veteran's distant vision was 20/25 in the right eye and 20/20 in the left eye.  See item # 59.

* In a Report of Medical History completed by the Veteran in October 1979, he denied wearing glasses or contact lenses, checked "yes" to having vision in both eyes, and denied ever having or having then "Eye trouble."  See item #s 10-11.

* A January 1982 Report of Medical Examination shows that clinical evaluation of the eyes was normal.  See item # 24.  The Veteran's distant vision was 20/20 in the right eye and 20/30 in the left eye.  See item # 59.

* In a Report of Medical History completed by the Veteran in January 1982, he denied wearing glasses or contact lenses, checked "yes" to having vision in both eyes, and denied ever having or having then "Eye trouble."  See item #s 10-11.

* A March 1986 Report of Medical Examination shows that clinical evaluation of the eyes was normal.  See item # 24.  The Veteran's distant vision was 20/25 in the right eye and 20/30 in the left eye and near vision was 20/20 in both the right and left eyes.  See item #s 59 & 61.

* A February 3, 1990, Report of Medical Examination shows that clinical evaluation of the eyes was normal.  See item # 24.  The Veteran's distant vision was 20/40 in the right eye with correction to 20/20 and 20/50 in the left eye with correction to 20/20.  See item # 59.  Near vision was 20/20 in both the right and left eyes.  See item # 61.

* In a Report of Medical History completed by the Veteran on February 3, 1990, he denied wearing glasses or contact lenses, checked "yes" to having vision in both eyes, and denied ever having or having then "Eye trouble."  See item #s 10-11.

* A February 15, 1990, letter from Dr. Sam Bradley, an optometrist, noted that the Veteran was seen on February 12, 1990, complaining of a "slight reduction of his distance vision."  Unaided distance vision was 20/25 in the right eye and 20/30 in the left eye.  Both external and internal eye health was noted to be normal.  Glasses were prescribed.

* An April 1991 Report of Medical Examination shows that clinical evaluation of the eyes was normal.  See item # 24.  The distant vision with correction, the refraction, and the near vision with correction were reported for both eyes.  See item #s 59-61.  (One of the visual acuities was difficult to read.)

* In a Report of Medical History completed by the Veteran in April 1991, he checked "yes" to both wearing glasses or contact lenses and having vision in both eyes, but denied ever having or having then "Eye trouble."  See item #s 10-11.

* A March 1996 Report of Medical Examination shows that clinical evaluation of the eyes was normal.  See item # 24.  The Veteran's distant vision was 20/40 in the right eye with correction to 20/20 and 20/100 in the left eye with correction to 20/20.  See item # 59.  Refraction was reported.  See item # 60.  Near vision was 20/20 in the right eye corrected to 20/20 and 20/30 in the left eye corrected to 20/20.  See item # 61.

* In a Report of Medical History completed by the Veteran in March 1996, he checked "yes" to both wearing glasses or contact lenses and having vision in both eyes, but denied ever having or having then "Eye trouble."  See item #s 10-11.

* A May 1998 Report of Medical Examination shows that clinical evaluation of the eyes was normal.  See item # 24.  The Veteran's distant vision was 20/70 in the right eye with correction to 20/20 and 20/100 in the left eye with correction to 20/20.  See item # 59.  Near vision was 20/20 in the right eye corrected to 20/20 and 20/70 in the left eye corrected to 20/20.  See item # 61.

* In a Report of Medical History completed by the Veteran in May 1998, he checked "yes" to both wearing glasses or contact lenses and having vision in both eyes, but denied ever having or having then "Eye trouble."  See item #s 10-11.

* A February 2003 Report of Medical Examination shows that clinical evaluation of the eyes was normal.  See item # 23 in white envelope marked with "2003 to 2007."  The Veteran's distant vision was 20/100 in the right eye with correction to 20/30 and 20/100 in the left eye with correction to 20/30.  See item # 61.  The examiner noted that correction was with "contacts."  See item # 61.  Near vision was 20/40 in the right and left eyes.  See item # 63.  Intraocular tension was 11 in the right eye and 9 in the left eye.  See item # 70.

* In a Report of Medical History completed by the Veteran in February 2003, he checked "yes" to wearing glasses or contact lenses and denied ever having or having then "Eye trouble," "Loss of vision in either eye," and "Surgery to correct vision."  See item #s 11c, e, f, and h.

* Please see the December 2003, June 2004, January 2005, February 2005, March 2005, April 2005, May 2005, June 2005, letters by Stephen Magie, William Mabrey, and Robert Wang and medical records regarding the Veteran's eyes.  There are VA treatment records in this envelope pertaining to the Veteran's eyes, dated December 2006 through March 2007.  Again, these documents are in chronological order.  

* The January 26, 2005 letter is the first time that "minimal cataracts" are noted.  It is also the first time that cancer-associated retinopathy is raised.  Prior to this, the evidence, currently of record, addressing issues the Veteran is having with his eyes does not include a finding of cataracts or cancer-associated retinopathy.

* The claims file (i.e., records not in the white envelopes) contains private medical records from February 2004 to May 2005 pertaining treatment for the Veteran's eyes.  These documents are under the green tab on the right side of the claims file.  The claims file also contains VA medical records from 2004 to 2007.  These documents are under the yellow tab on the right side of the claims file.  Please review all of these records.

* A March 2005 private medical record shows that the Veteran underwent "an uncomplicated pars plana vitrectomy with vitreous biopsy" in the left eye.  It was sent for cytology, and the verbal report showed chronic inflammatory cells with no evidence of lymphoma or other cancerous-type pathology.  See March 18, 2005, letter from Dr. Mabrey, which is tabbed in green on the left side.

* A March 2007 VA treatment record shows a finding that "CAR has been ruled out."

* The Board is in the process of obtaining additional records as early as 2001 and as recently as the present time from both the private and VA medical professionals, who have treated the Veteran for his eyes.  Thus, there may be additional records at the top of the claims file or in another volume of the file (right now, there is only one volume comprising the claims file).

Following review of the claims file, the above facts, and examination of the Veteran, the examiner is asked to express an opinion on the following questions:

(i) Please list the eye diagnoses based on the review of the claims file and examination of the Veteran.  In addressing the eye diagnoses, does the Veteran have or did he have cancer-associated retinopathy?  If not, reconcile that with the diagnosis of cancer-associated retinopathy that is of record.

(ii) Is it at least as likely as not (50 percent probability or higher) that any eye diagnosis or diagnoses, including chorioretinopathy involving the macula and periphery, cancer-associated retinopathy, and cataracts, was incurred during the Veteran's first period of service from November 1979 to March 1980?  Please state upon what facts and medical principles the opinion is based.

(iii) Is it at least as likely as not (50 percent probability or higher) that any eye diagnosis or diagnoses, including chorioretinopathy involving the macula and periphery, cancer-associated retinopathy, and cataracts, was incurred during the Veteran's second period of service from November 1990 to June 1991?  Please state upon what facts and medical principles the opinion is based.

(iv) The Board finds as fact that by the time the Veteran entered his third period of service in January 2004, he already had a bilateral eye disability, other than cataracts and cancer-associated retinopathy (the Board will ask a separate question for these diagnoses).  See December 10, 2003, letter from Dr. Magie (noting the Veteran had a diagnosis of bilateral uveitis).  In other words, a bilateral eye disability pre-existed this period of service.  Accepting this fact, the examiner is asked to provide an opinion on whether it is at least as likely as not (i.e. 50 percent probability or higher) that the Veteran's preexisting bilateral eye disability or disabilities, including chorioretinopathy involving the macula and periphery, permanently increased in severity during the period of service from January 2004 to May 2005.  Please state upon what facts and medical principles the opinion is based and single out the relevant eye diagnosis or diagnoses in answering the question..

(v) If the answer to (iv) is that the eye disability or disabilities, other than cataracts and cancer-associated retinopathy, did increase in severity during service from January 2004 to May 2005, is it clear and unmistakable (i.e., undebatable) that the increase in disability was due to the natural progress of the disease process?  Please state upon what facts and medical principles the opinion is based.

(vi) As to cancer-associated retinopathy and cataracts, the records show that these were first documented in January 2005, which was during the Veteran's period of service from January 2004 to May 2005.  The records in the claims file dated prior to January 2005 do not mention these diagnoses.  Did either or both of these pre-exist the third period of service from January 2004 to May 2005?  If not, is it at least as likely as not (i.e. 50  percent probability or higher) were they incurred during this period of service?  

(vii) If cancer-associated retinopathy and cataracts pre-existed this period of service from January 2004 to May 2005, is it at least as likely as not (i.e. 50  percent probability or higher) that cancer-associated retinopathy and cataracts, permanently increased in severity during the period of service from January 2004 to May 2005?

(viii) If the answer to (vii) is that cancer-associated retinopathy and cataracts did increase in severity during service, is it clear and unmistakable (i.e., undebatable) that the increase in disability was due to the natural progress of the disease process?  Please state upon what facts and medical principles the opinion is based.

(ix)  Again, accepting that the bilateral eye disabilities, such as chorioretinopathy involving the macula and periphery, cancer-associated retinopathy, and cataracts, pre-existed service from October 2005 to February 2006, the examiner is asked to provide an opinion on whether it is at least as likely as not (i.e. 50  percent probability or higher) that the Veteran's preexisting bilateral eye disability, including chorioretinopathy involving the macula and periphery, cancer-associated retinopathy, and cataracts, permanently increased in severity during the period of service from October 2005 to February 2006.  Please state upon what facts and medical principles the opinion is based and single out the relevant eye diagnosis or diagnoses in answering the question.

(x) If the answer to (ix) is that the eye disability or disabilities did increase in severity during service, is it clear and unmistakable (i.e., undebatable) that the increase in disability was due to the natural progress of the disease process?  Please state upon what facts and medical principles the opinion is based and single out the relevant eye diagnosis or diagnoses in answering the question.

To reiterate, a complete rationale for each opinion offered must be included in the report, and an explanation of the medical principles involved would be of considerable assistance to the Board.

4.  Following a reasonable time to allow for receipt of additional medical records, schedule the Veteran for a VA respiratory examination.  The claims folder must be provided to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  The examiner is informed of the following facts:

* The Veteran served on active duty on these dates:
(i) from November 1979 to March 1980;
(ii) from November 1990 to June 1991;
(iii) from January 2004 to May 2005; and 
(iv) from October 2005 to February 2006.

* The service treatment records and other medical records are in white envelopes that are inside the claims file.  The records have been placed in chronological order and labeled according to dates.  

* An October 1979 Report of Medical Examination shows that clinical evaluation of the lungs and chest was normal.  See item # 28 in white envelope marked with "1979 to 2002."  

* In a Report of Medical History completed by the Veteran in October 1979, he denied a medical history of asthma, shortness of breath, pain or pressure in chest, or chronic cough.  See item # 11.

* A January 1982 Report of Medical Examination shows that clinical evaluation of the lung and chest was normal.  See item # 28.  

* In a Report of Medical History completed by the Veteran in January 1982, he denied a medical history of asthma, shortness of breath, pain or pressure in chest, or chronic cough.  See item # 11.

* A March 1986 Report of Medical Examination shows that clinical evaluation of the lungs and chest was normal.  See item # 28.  

* A February 1990 Report of Medical Examination shows that clinical evaluation of the lungs and chest was normal.  See item # 28.  

* In a Report of Medical History completed by the Veteran in February 1990, he denied a medical history of asthma, shortness of breath, pain or pressure in chest, or chronic cough.  See item # 11.

* An April 1991 Report of Medical Examination shows that clinical evaluation of the lungs and chest was normal.  See item # 28.  

* In a Report of Medical History completed by the Veteran in April 1991, he denied a medical history of asthma, shortness of breath, pain or pressure in chest, or chronic cough.  See item # 11.

* An April 1991 "Chronological Record of Medical Care" shows the Veteran checked "No" to the question, "Do you have a cough or sinus infection?"  See item # 6.  

* There is another document with the title, "Chronological Record of Medical Care," that provides a list of "potential disease threats associated with Operations Desert Shield/Desert Storm."  

* A March 1996 Report of Medical Examination shows that clinical evaluation of the lungs and chest was normal.  See item # 28.  The Veteran reported he smoked cigarettes, which he stated was one and one-half packs per day for 20 years.  See Notes.

* In a Report of Medical History completed by the Veteran in March 1996, he denied a medical history of asthma, shortness of breath, pain or pressure in chest, or chronic cough.  See item # 11.  He noted his usual occupation was a supervisor at a furniture factory.  See item # 13.

* An April 1997 medical record shows the Veteran was seen with complaints of nasal congestion, cough with reclining, and other symptoms.  He was diagnosed with probable ethmoid sinusitis.  

* A May 1998 Report of Medical Examination shows that clinical evaluation of the lungs and chest was normal.  See item # 28.  The Veteran reported cigarette use, cigar use, and pipe use.  See item # 73.

* In a Report of Medical History completed by the Veteran in May 1998, he denied a medical history of asthma, shortness of breath, pain or pressure in chest, or chronic cough.  See item # 11.

* A February 2003 Report of Medical Examination shows that clinical evaluation of the lungs and chest was normal.  See item # 28 in white envelope marked with "2003 to 2007."  The Veteran reported cigarette use but denied cigar and pipe use.  See item # 73.

* In a Report of Medical History completed by the Veteran in February 2003, he denied a medical history of having coughed up blood; asthma or other breathing problems related to exercise, weather, pollens, etc.; bronchitis; wheezing or problems with wheezing; been prescribed or used an inhaler; or a chronic cough or cough at night.  See item #s 10c-i.

* A March 2003 letter from Dr. Katherine Pisters shows that the Veteran had been diagnosed with non-small cell lung cancer.  

* There are March 2003 and May 2003 pulmonary function tests from the University of Texas revealing moderate airflow obstruction.  

* There is a third white envelope that contains medical records pertaining to treatment for the lung cancer.  The envelope is labeled, and these records have been placed in chronological order.  These records indicate that the Veteran was diagnosed with squamous cell carcinoma of the left upper lobe in January or February 2003.  

* In a February 27, 2003, record, the Veteran indicated he had received treatment and surgery by Dr. Vernon Roland from St. Edwards Hospital in Fort Smith, Arizona.  The Board is attempting to obtain these records.  Please check to see if records from January or February 2003 from that doctor or facility have been added to the file.

* Also in the February 27, 2003, record, the Veteran reported he had smoked approximately two packs per day from when he was 17 years old (he was 44 years old at that time) to the present time.  He reported reducing his smoking but was still smoking.  The Veteran also reported previous chemical exposures due to this work with wood finishing paints and thinners and being exposed to oil well fires while serving in the Persian Gulf.  

* In June 2003, the Veteran underwent a left intrapericardial pneumonectomy.  

* An August 2004 private medical record that is in the claims file (not in an envelope) shows that the Veteran reported chest wall pain and shortness of breath.  The Veteran reported he had stopped smoking one and one-half years ago.  The examiner noted the Veteran had decreased breath sounds on the left and dullness to percussion on the left.  The examiner diagnosed pain problems, status post thoracotomy.  This record is tabbed on the left in green with the applicable month and year.

* In a March 2009 statement, the Veteran wrote that the doctor who performed the lobectomy in June 2003 had told the Veteran that his smoking was not the cause of his cancer.  He reported that his wife smoked and he was currently exposed to second-hand smoke and that he "continued to smoke."  However, he wrote he felt that the environmental exposures from service, such as oil well fires and smoke, the dusty environmental conditions, the stocks of enemy ammunitions that were destroyed near his vicinity, and the nerve agent pre-treatment tablets, had been the cause of his lung cancer.

* As far as the Board can tell, the Veteran has not had a recurrence of lung cancer.

* A VA Training Letter (10-01), dated February 2010, shows a list of possible environmental hazards that veterans in the Persian Gulf experienced during service.  In the letter, VA writes the following, in part:
The environmental hazards may have included:  exposure to smoke and particles from oil well fires; exposure to pesticides and insecticides; exposure to indigenous infectious diseases; exposure to solvent and fuel fumes; ingestion of pyridostigmine bromide tablets, as a nerve gas antidote; the combined effect of multiple vaccines administered upon deployment; and inhalation of ultra fine-grain sand particles. In addition, there may have been exposure to smoke and particles from military installation "burn pit" fires that incinerated a wide range of toxic waste materials.

* The Board is in the process of obtaining additional records as early as 2003 and as recently as the present time from both the private and VA medical professionals.  Thus, there may be additional records at the top of the claims file or in another volume of the file (right now, there is only one volume comprising the claims file).

Following review of the claims file, the above facts, and examination of the Veteran, the examiner is asked to express an opinion on the following questions:

(i)	Is it at least as likely as not (50 percent probability or higher) that sarcomatoid carcinoma of the left lung was incurred during the Veteran's first period of service from November 1979 to March 1980?  Please state upon what facts and medical principles the opinion is based.

(ii)	Is it at least as likely as not (50 percent probability or higher) that sarcomatoid carcinoma of the left lung was incurred during the Veteran's second period of service from November 1990 to June 1991 or is otherwise due to that period of service?  The examiner should consider the environmental hazards described above in answering this question.  Please state upon what facts and medical principles the opinion is based.

(iii)	The Board finds as fact that by the time the Veteran entered his third period of service in January 2004, he already had sarcomatoid carcinoma of the left lung.  See 2003 medical records from M.D. Anderson Cancer Center.  In other words, left lung cancer and its residuals pre-existed this period of service.  What residuals does the Veteran have from the cancer?  The Board notes that as a result of surgery, the Veteran has a residual scar.  Are there other residuals?

(iv) Accepting the fact that lung cancer pre-existed service from January 2004 to May 2005, the examiner is asked to provide an opinion on whether it is at least as likely as not (i.e. 50 percent probability or higher) that the Veteran's preexisting lung cancer or residuals thereof permanently increased in severity during the period of service from January 2004 to May 2005.  During this period of service, he complained of shortness of breath.  Please state upon what facts and medical principles the opinion is based.

(v)	If the answer to (iv) is that the residuals of lung cancer did increase in severity during service from January 2004 to May 2005, is it clear and unmistakable (i.e., undebatable) that the increase in disability was due to the natural progress of the disease process?  Please state upon what facts and medical principles the opinion is based.

(vi)	Again, accepting that the sarcomatoid carcinoma of the left lung pre-existed service from October 2005 to February 2006, the examiner is asked to provide an opinion on whether it is at least as likely as not (i.e. 50 percent probability or higher) that the Veteran's pre-existing lung cancer or its residuals permanently increased in severity during the period of service from October 2005 to February 2006.  Please state upon what facts and medical principles the opinion is based.

(vii)If the answer to (vi) is that sarcomatoid carcinoma of the left lung did increase in severity during service from October 2005 to February 2006, is it clear and unmistakable (i.e., undebatable) that the increase in disability was due to the natural progress of the disease process?  Please state upon what facts and medical principles the opinion is based.

To reiterate, a complete rationale for each opinion offered must be included in the report, and an explanation of the medical principles involved would be of considerable assistance to the Board.

5.  After the requested examinations have been completed, the examination reports should be reviewed to ensure that each is in complete compliance with the directives of this remand.  The examination report should be returned to the examiner if deficient in any manner.

6.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, to include providing a VA examination and medical opinion in connection with the claim for service connection for lung cancer and readjudicate the claims for service connection for a bilateral eye disability, to include chorioretinopathy involving the macula and periphery, cancer-associated retinopathy, and cataracts, and sarcomatoid carcinoma of the left lung, to include as being due to undiagnosed illness, with consideration of all the evidence of record.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

